Exhibit 10.02

 

 

APPLICATION FOR LETTER OF CREDIT AND

REIMBURSEMENT AGREEMENT

BETWEEN

JPMORGAN CHASE BANK, N.A.

AND

NUSTAR LOGISTICS, L.P.

DATED AS OF DECEMBER 29, 2010

 

 



--------------------------------------------------------------------------------

APPLICATION FOR LETTER OF CREDIT AND

REIMBURSEMENT AGREEMENT

APPLICATION FOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of
December 29, 2010 (as may be amended, supplemented or otherwise modified from
time to time, this “Agreement”), is by and between NUSTAR LOGISTICS, L.P., a
Delaware limited partnership (including its successors and assigns, the
“Applicant”), and JPMORGAN CHASE BANK, N.A., a national banking association
(including its successors and assigns, the “Bank”).

W I T N E S S E T H:

WHEREAS, the Applicant desires to secure a source of funds to be devoted
exclusively to the payment by the Trustee (such term and each other capitalized
term used herein having the meaning set forth in Article One hereof), when and
as due, of the principal of and interest on the Bonds (or the portion of the
Purchase Price (as defined in the Indenture) corresponding to the principal of
and interest on the Bonds), and has applied to the Bank for issuance by the Bank
of the Letter of Credit in an Original Stated Amount of $86,117,809.

WHEREAS, the Bank has agreed to issue the Letter of Credit subject to the
following terms and conditions.

Accordingly, the Applicant and the Bank hereby agree as follows:

Article One

Definitions

Section 1.1. Definitions. As used in this Agreement:

“Agreement” - shall have the meaning set forth in the preamble hereto.

“Applicant” - shall have the meaning set forth in the preamble hereto.

“Available Amount” - shall have the meaning set forth in the Letter of Credit.

“Bank” - shall have the meaning set forth in the preamble hereto.

“Bond Documents” - means the Indenture, the Lease Agreement, the Remarketing
Agreement, each dated as of December 1, 2010, and the Official Statement, dated
December 29, 2010 with respect to the Bonds, and the Bonds.

“Bonds” - means the $85,000,000 aggregate principal amount of the Issuer’s
Revenue Bonds (NuStar Logistics, L.P. Project) Series 2010B.

“Business Day” - shall have the meaning set forth in the Letter of Credit.



--------------------------------------------------------------------------------

“Cap Interest Rate” - shall have the meaning set forth in the Letter of Credit.

“Closing Date” - means the date on which the Letter of Credit is issued.

“Code” - means the Internal Revenue Code of 1986, and any successor statute or
statutes thereto.

“Costs” - is defined in Section 7.3 hereof.

“Credit Agreement” - means the 5-year Revolving Credit Agreement dated as of
December 10, 2007 among the Applicant, the MLP, the Bank, and the agents and
lenders party thereto, as amended by the First Amendment to 5-Year Revolving
Credit Agreement dated as of August 18, 2010 and as may be further amended,
supplemented or otherwise modified from time to time.

“Drawing Document” - is defined in Section 7.4 hereof.

“Event of Default” - is defined in Section 6.1 hereof.

“Governmental Authority” - means any nation or government, any state,
department, agency or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government, and any corporation or other
entity owned or controlled (through stock or capital ownership or otherwise) by
any of the foregoing.

“Indemnified Person” - is defined in Section 7.3 hereof.

“Indenture” - means the Indenture of Trust dated as of December 1, 2010 between
the Issuer and the Trustee, relating to the Bonds, as amended, supplemented or
otherwise modified from time to time.

“Instruction” - is defined in Section 7.3 hereof.

“ISP” or “ISP98” means, International Standby Practices 1998 (International
Chamber of Commerce Publication No. 590).

“Issuer” - means the Parish of St. James, State of Louisiana.

“Lease Agreement” - means the Lease Agreement dated as of December 1, 2010
between the Issuer and the Applicant, as amended, supplemented or otherwise
modified from time to time.

“Letter of Credit” - means the irrevocable transferable direct pay letter of
credit issued by the Bank for the account of the Applicant in favor of the
Trustee, in the form of Appendix I hereto with appropriate insertions, as
amended, supplemented or otherwise modified from time to time.

“MLP” - NuStar Energy L.P., a Delaware limited partnership.

“Notice of Extension” - is defined in Section 2.7 hereof.

 

-2-



--------------------------------------------------------------------------------

“Obligations” - means the fees relating to the Letter of Credit, any and all
obligations of the Applicant to reimburse the Bank for any drawings under the
Letter of Credit, and all other obligations of the Applicant to the Bank arising
under or in relation to this Agreement.

“Original Stated Amount” - is defined in Section 2.1 hereof.

“Outstanding” or “Bonds Outstanding” - shall have the meaning set forth in the
Indenture.

“Person” - means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or any agency or instrumentality thereof.

“Pledged Bonds” - shall have the meaning set forth in the Indenture and shall
include the Bonds described in Section 7.20 hereof.

“Potential Default” - means an event or condition which, but for the lapse of
time or the giving of notice, or both, would constitute an Event of Default.

“Related Documents” - means this Agreement, the Letter of Credit, the Credit
Agreement, the Bond Documents, and any other agreement or instrument relating
thereto.

“Remarketing Agent” - means SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, as Remarketing Agent under the Indenture and the Remarketing
Agreement, and its successors and assigns pursuant thereto.

“Remarketing Agreement” - means the Remarketing Agreement dated as of
December 1, 2010, between the Remarketing Agent and the Applicant, as amended,
supplemented or otherwise modified from time to time, and any successor
agreement thereto entered into by the Applicant and a successor Remarketing
Agent.

“Standard Letter of Credit Practice” means, for the Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which the
Bank issued the Letter of Credit. Such practices shall be (i) of banks that
regularly issue letters of credit in the particular city and (ii) required or
permitted under the ISP.

“Stated Expiration Date” - shall have the meaning set forth in the Letter of
Credit.

“Trustee” - means U.S. Bank National Association, as Trustee under the
Indenture, and any successor trustee thereunder.

 

-3-



--------------------------------------------------------------------------------

Article Two

Letter of Credit

Section 2.1. Issuance of Letter of Credit. Upon the terms, subject to the
conditions and relying upon the representations and warranties set forth in this
Agreement or incorporated herein by reference, the Bank agrees to issue the
Letter of Credit. The Letter of Credit shall be in the original stated amount of
U.S. $86,117,809 (the “Original Stated Amount”), which is the sum of (i) the
principal amount of Bonds outstanding on the Closing Date, plus (ii) interest
thereon computed as set forth in the Letter of Credit at the Cap Interest Rate
for a period of forty (40) days.

Section 2.2. Letter of Credit Drawings. The Trustee is authorized to make
drawings under the Letter of Credit in accordance with the terms thereof. The
Applicant hereby directs the Bank to make payments under the Letter of Credit in
the manner therein provided. The Applicant hereby irrevocably approves
reductions and reinstatements of the Available Amount as provided in the Letter
of Credit.

Section 2.3. Reimbursement of Drawings Under the Letter of Credit. The Applicant
agrees to reimburse the Bank for the full amount of all drawings made under the
Letter of Credit in accordance with the provisions of the Credit Agreement.

Section 2.4. Fees. The Applicant hereby agrees to pay, or cause to be paid to
the Bank:

(a) on the Closing Date, an issuance fee of $500;

(b) on the date of each drawing made under the Letter of Credit, a drawing fee
in the amount of $250;

(c) on the date of any extension or amendment of the Letter of Credit, an
extension or amendment fee in the amount of $250;

(d) on the date of any transfer of the Letter of Credit, a transfer fee in the
amount of $1,000; and

(e) all fees related to the Letter of Credit that are required by
Section 2.12(b) of the Credit Agreement.

Section 2.5. Method and Time of Payment; Etc. All payments to be made by the
Applicant under this Agreement shall be made in accordance with the provisions
of the Credit Agreement.

Section 2.6. Computation of Interest. All computations of interest (including
default interest) payable by the Applicant under this Agreement shall be made in
accordance with the provisions of the Credit Agreement.

Section 2.7. Extension of Stated Expiration Date. At any time there shall remain
no less than ninety (90) days to the then current Stated Expiration Date of the
Letter of Credit, the Applicant may request the Bank to extend the then current
Stated Expiration Date for a period of one year. If the Bank, in its sole
discretion, elects to extend the Stated Expiration Date then in effect, the Bank
shall give written notice of such election to extend to the Applicant and the
Trustee within thirty (30) days of receipt of such extension request from the
Applicant, it being understood and agreed that the failure of the Bank to notify
the Applicant and the Trustee of any decision within such 30-day period shall be
deemed to be a rejection of such request and the Bank shall not incur any
liability or responsibility whatsoever by reason of the Bank’s failure to notify
such parties within such 30-day period. The Bank’s consent to any such extension
of the stated expiration date shall be conditioned upon the preparation,
execution and delivery of documentation in form and substance satisfactory to
the Bank and its counsel.. Any date to which the Stated Expiration Date has been
extended in accordance with this Section 2.7 may be extended in like manner.

 

-4-



--------------------------------------------------------------------------------

Section 2.8. Amendments upon Extension. Upon any extension of the Stated
Expiration Date pursuant to Section 2.7 of this Agreement, the Bank and the
Applicant each reserves the right to renegotiate any provision hereof.

Section 2.9. Electronic Transmissions. The Bank is authorized to accept and
process any amendments, transfers, assignments of proceeds, Instructions,
consents, waivers and all documents relating to the Letter of Credit which are
sent to Bank by electronic transmission, including SWIFT, electronic mail,
telex, telecopy, telefax, courier, mail or other computer generated
telecommunications and such electronic communication shall have the same legal
effect as if written and shall be binding upon and enforceable against the
Applicant. The Bank may, but shall not be obligated to, require authentication
of such electronic transmission or that the Bank receives original documents
prior to acting on such electronic transmission.

Section 2.10. Substitute Credit Facility. Any substitution for or replacement of
the Letter of Credit by a Substitute Credit Facility (as defined in the
Indenture) shall be effectuated by the Applicant in accordance with the
applicable provisions of the Lease, the Indenture and the Letter of Credit, and,
without limitation to the foregoing, the Applicant shall provide to the Bank all
notices required or contemplated to be given by the Applicant to the Bank under
the terms of the Lease, the Indenture or the Letter of Credit with respect to
such a replacement or substitution.

Article Three

Conditions Precedent

Section 3.1. Conditions Precedent to Issuance of Letter of Credit. The
obligation of the Bank to issue the Letter of Credit is subject to the
satisfaction of all of the following conditions precedent on or prior to the
Closing Date:

(a) the Bank (or its counsel) shall have received this Agreement, executed and
delivered by a duly authorized officer of the Applicant and by the Bank;

(b) the representations and warranties of the Applicant and the MLP set forth in
the Credit Agreement shall be true and correct on and as of the Closing Date
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

(c) at the time of and immediately after giving effect to the issuance of the
Letter of Credit, no Default (as defined in the Credit Agreement) shall have
occurred and be continuing;

 

-5-



--------------------------------------------------------------------------------

(d) the Bank (or its counsel) shall have received a certificate of the secretary
or an assistant secretary of the Applicant certifying the names and true
signatures of the officers of the Applicant authorized to sign this Agreement;

(e) the Bank (or its counsel) shall have received a certificate of an officer of
the Applicant certifying that the conditions precedent set forth in clauses
(b) and (c) above have been satisfied;

(f) the Bank (or its counsel) shall have received evidence of filing or
simultaneous filing of completed Uniform Commercial Code financing statements
from the Applicant, in such forms and places as the Bank shall reasonably
require; and

(g) the form of the Letter of Credit attached as Appendix I to this Agreement
shall be in form and substance satisfactory to the Bank.

Article Four

Representations and Warranties

In order to induce the Bank to enter into this Agreement, the Applicant hereby
makes to the Bank the same representations and warranties as are set forth by it
in the Credit Agreement, which representations and warranties, as well as the
related defined terms contained therein, are hereby incorporated herein by
reference for the benefit of the Bank with the same effect as if each and every
such representation and warranty and defined term were set forth herein in its
entirety and were made as of the date hereof (unless such representations and
warranties are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

Article Five

Covenants

The Applicant will do the following so long as any amounts may be drawn under
the Letter of Credit or any Obligations remain outstanding under this Agreement,
unless the Bank shall otherwise consent in writing:

Section 5.1 Credit Agreement Covenants. The Applicant will comply with the
covenants set forth in the Credit Agreement in accordance with the terms
thereof. Such covenants, as well as the related defined terms contained therein,
are hereby incorporated herein by reference for the benefit of the Bank with the
same effect as if each and every such covenant and defined term were set forth
herein in its entirety and were made as of the date hereof.

Section 5.2 Amendments to Bond Documents. The Applicant will not amend or
consent to any amendment of any Bond Document without the prior written consent
of the Bank.

 

-6-



--------------------------------------------------------------------------------

Article Six

Defaults

Section 6.1. Events of Default and Remedies. If any Event of Default (as defined
in the Credit Agreement) shall occur, each such event shall be an “Event of
Default” under this Agreement.

Section 6.2. Remedies. Upon the occurrence of any Event of Default, the Bank may
pursue any rights and remedies that it may have under the Credit Agreement and
the other Related Documents, as well as any other remedies available at law or
in equity.

Article Seven

Miscellaneous

Section 7.1. No Deductions; Increased Costs. The provisions of Section 2.15 and
Section 2.17 of the Credit Agreement, as well as the related defined terms
contained therein, are hereby incorporated herein by reference with the same
effect as if such provisions and defined terms were set forth herein in their
entirety.

Section 7.2. Right of Setoff; Other Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Bank is hereby authorized at any time and from time to time without notice to
the Applicant (any such notice being expressly waived by the Applicant), and to
the fullest extent permitted by law, to setoff, to exercise any banker’s lien or
any right of attachment and apply any and all balances, credits, deposits
(general or special, time or demand, provisional or final), accounts or monies
at any time held and other indebtedness at any time owing by the Bank to or for
the account of the Applicant (irrespective of the currency in which such
accounts, monies or indebtedness may be denominated and the Bank is authorized
to convert such accounts, monies and indebtedness into United States dollars)
against any and all of the Obligations of the Applicant, whether or not the Bank
shall have made any demand for any amount owing to the Bank by the Applicant.

(b) The rights of the Bank under this Section 7.2 are in addition to, in
augmentation of, and, except as specifically provided in this Section 7.2, do
not derogate from or impair, other rights and remedies (including, without
limitation, other rights of setoff) which the Bank may have.

 

-7-



--------------------------------------------------------------------------------

Section 7.3. Indemnity. The Applicant shall indemnify and hold harmless the
Bank, its parent, and correspondents and each of their respective directors,
officers, employees and agents (each, including the Bank, an “Indemnified
Person”) from and against any and all claims, suits, judgments, costs, losses,
fines, penalties, damages, liabilities, and expenses, including expert witness
fees and legal fees, charges and disbursements of any counsel (including
in-house counsel fees and allocated costs) for any Indemnified Person (“Costs”),
arising out of, in connection with, or as a result of: (i) the Letter of Credit
or any pre-advice of its issuance; (ii) any transfer, sale, delivery, surrender,
or endorsement of any Drawing Document at any time(s) held by any Indemnified
Person in connection with the Letter of Credit; (iii) any action or proceeding
arising out of or in connection with the Letter of Credit, this Agreement or any
Related Document (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under the Letter of Credit, or for the wrongful dishonor
of or honoring a presentation under the Letter of Credit; (iv) any independent
undertakings issued by the beneficiary of the Letter of Credit; (v) any
unauthorized communication or instruction (whether oral, telephonic, written,
telegraphic, facsimile or electronic) (each an “Instruction”) regarding the
Letter of Credit or error in computer transmission; (vi) an adviser, confirmer
or other nominated person seeking to be reimbursed, indemnified or compensated;
(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of proceeds of the Letter of
Credit; (viii) the fraud, forgery or illegal action of parties other than the
Indemnified Person; (ix) the enforcement of this Agreement or any rights or
remedies under or in connection with this Agreement, a Related Document or the
Letter of Credit; (x) the acts or omissions, whether rightful or wrongful, of
any present or future de jure or de facto governmental or regulatory authority
or cause or event beyond the control of such Indemnified Person; in each case,
including that resulting from Bank’s own negligence, provided, however, that
such indemnity shall not be available to any Person claiming indemnification
under (i) through (x) above to the extent that such Costs are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Indemnified
Person claiming indemnity. If and to the extent that the obligations of
Applicant under this paragraph are unenforceable for any reason, Applicant shall
make the maximum contribution to the Costs permissible under applicable law.

Section 7.4. Obligations Absolute. The obligations of the Applicant under this
Agreement shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation: (i) any lack of validity,
enforceability or legal effect of this Agreement or any Related Document, or any
term or provision herein or therein; (ii) payment against presentation of any
draft, demand or claim for payment under the Letter of Credit or other document
presented for purposes of drawing under the Letter of Credit (a “Drawing
Document”) that does not comply in whole or in part with the terms of the Letter
of Credit or which proves to be fraudulent, forged or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, or which is
signed, issued or presented by a Person (or a transferee of such Person)
purporting to be a successor or transferee of the beneficiary of the Letter of
Credit; (iii) the Bank or any of its branches or affiliates being the
beneficiary of the Letter of Credit; (iv) the Bank or any correspondent honoring
a drawing against a Drawing Document up to the amount available under the Letter
of Credit even if such Drawing Document claims an amount in excess of the amount
available under the Letter of Credit; (v) the existence of any claim, set-off,
defense or other right that the Applicant or any other Person may have at any
time against any beneficiary, any assignee of proceeds, the Bank or any other
Person; (vi) the Bank or any correspondent having previously paid against
fraudulently signed or presented Drawing Documents (whether or not the Applicant
shall have reimbursed the Bank for such drawing); and (vii) any other event,
circumstance or conduct whatsoever, whether or not similar to any of the
foregoing, that might, but for this paragraph, constitute a legal or equitable
defense to or discharge of, or provide a right of set-off against, the
Applicant’s obligations hereunder (whether against the Bank, the beneficiary or
any other Person); provided, however, that subject to Section 7.5 hereof, the
foregoing shall not exculpate the Bank from such liability to the Applicant as
may, be finally, judicially determined in an independent action or proceeding
brought by the Applicant against the Bank following payment of the Applicant’s
obligations under this Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 7.5. Liability of the Bank.

(a) The liability of the Bank (or any other Indemnified Person) under, in
connection with and/or arising out of this Agreement, any Related Document or
the Letter of Credit (or any pre-advice), regardless of the form or legal
grounds of the action or proceeding, shall be limited to any direct damages
suffered by the Applicant that are caused directly by Bank’s gross negligence or
willful misconduct in (i) honoring a presentation that does not at least
substantially comply with the Letter of Credit, (ii) failing to honor a
presentation that strictly complies with the Letter of Credit or (iii) retaining
Drawing Documents presented under the Letter of Credit. In no event shall the
Bank be deemed to have failed to act with due diligence or reasonable care if
the Bank’s conduct is in accordance with Standard Letter of Credit Practice or
in accordance with this Agreement. The Applicant’s aggregate remedies against
the Bank and any Indemnified Person for wrongfully honoring a presentation under
the Letter of Credit or wrongfully retaining honored Drawing Documents shall in
no event exceed the aggregate amount paid by the Applicant to the Bank in
respect of an honored presentation under the Letter of Credit, plus interest.
Notwithstanding anything to the contrary herein, the Bank and the other
Indemnified Persons shall not, under any circumstances whatsoever, be liable for
any punitive, consequential, indirect or special damages or losses regardless of
whether the Bank or any Indemnified Person shall have been advised of the
possibility thereof or of the form of action in which such damages or losses may
be claimed. The Applicant shall take action to avoid and mitigate the amount of
any damages claimed against the Bank or any Indemnified Person, including by
enforcing its rights in the underlying transaction. Any claim by the Applicant
for damages under or in connection with this Agreement, any Related Document or
the Letter of Credit shall be reduced by an amount equal to the sum of (i) the
amount saved by the Applicant as a result of the breach or alleged wrongful
conduct and (ii) the amount of the loss that would have been avoided had the
Applicant mitigated damages.

(b) Without limiting any other provision of this Agreement, the Bank and each
other Indemnified Person (if applicable), shall not be responsible to the
Applicant for, and the Bank’s rights and remedies against the Applicant and the
Applicant’s obligation to reimburse the Bank shall not be impaired by: (i) honor
of a presentation under the Letter of Credit which on its face substantially
complies with the terms of the Letter of Credit; (ii) honor of a presentation of
any Drawing Documents which appear on their face to have been signed, presented
or issued (X) by any purported successor or transferee of any beneficiary or
other party required to sign, present or issue the Drawing Documents or
(Y) under a new name of the beneficiary; (iii) acceptance as a draft of any
written or electronic demand or request for payment under the Letter of Credit,
even if nonnegotiable or not in the form of a draft, and may disregard any
requirement that such draft, demand or request bear any or adequate reference to
the Letter of Credit; (iv) the identity or authority of any presenter or signer
of any Drawing Document or the form, accuracy, genuineness, or legal effect of
any presentation under the Letter of Credit or of any Drawing Documents;
(v) disregard of any non-documentary conditions stated in the Letter of Credit;
(vi) acting upon any Instruction which it, in Good Faith, believes to have been
given by a Person or entity authorized to give such Instruction; (vii) any
errors, omissions, interruptions or delays in transmission or delivery of any
message, advice or document (regardless of how sent or transmitted) or for
errors in interpretation of technical terms or in translation; (viii) any delay
in giving or failing to give any notice; (ix) any acts, omissions or fraud by,
or the solvency of, any beneficiary, any nominated Person or any other Person;
(x) any breach of contract between the beneficiary and the Applicant or any of
the parties to the underlying transaction; (xi) assertion or waiver of any
provision of the ISP which primarily benefits an issuer of a letter of credit,
including, any requirement that any Drawing Document be presented to it at a
particular hour or place; (xii) payment to any paying or negotiating bank
(designated or permitted by the terms of the Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under Standard
Letter of Credit Practice; (xiii) dishonor of any presentation upon or during
any Event of Default or for which the Applicant is unable or unwilling to
reimburse or indemnify the Bank (provided that the Applicant acknowledges that
if the Bank shall later be required to honor the presentation, the Applicant
shall be liable therefore in accordance with Article 2 hereof); and (xiv) acting
or failing to act as required or permitted under Standard Letter of Credit
Practice. For purposes of this Section 7.5(b), “Good Faith” means honesty in
fact in the conduct of the transaction concerned.

 

-9-



--------------------------------------------------------------------------------

(c) The Applicant shall notify the Bank of (i) any noncompliance with any
Instruction, any other irregularity with respect to the text of the Letter of
Credit or any amendment thereto or any claim of an unauthorized, fraudulent or
otherwise improper Instruction, within three (3) Business Days of the
Applicant’s receipt of a copy of the Letter of Credit or amendment and (ii) any
objection the Applicant may have to the Bank’s honor or dishonor of any
presentation under the Letter of Credit or any other action or inaction taken or
proposed to be taken by the Bank under or in connection with this Agreement or
the Letter of Credit, within ten (10) Business Days after the Applicant receives
notice of the objectionable action or inaction. The failure to so notify the
Bank within said times shall discharge the Bank from any loss or liability that
the Bank could have avoided or mitigated had it received such notice, to the
extent that the Bank could be held liable for damages hereunder; provided, that,
if the Applicant shall not provide such notice to the Bank within three
(3) Business Days of the date of receipt in the case of clause (i) or ten
(10) Business Days from the date of receipt in the case of clause (ii), Bank
shall have no liability whatsoever for such noncompliance, irregularity, action
or inaction and the Applicant shall be precluded from raising such
noncompliance, irregularity or objection as a defense or claim against Bank.

Section 7.6. Survival of this Agreement. All covenants, agreements,
representations and warranties made in this Agreement shall survive the issuance
by the Bank of the Letter of Credit and shall continue in full force and effect
so long as the Letter of Credit shall be unexpired or any Obligations shall be
outstanding and unpaid. The obligation of the Applicant to reimburse the Bank
pursuant to Sections 7.1, 7.3 and 7.13 hereof shall survive the payment of the
Bonds and termination of this Agreement.

Section 7.7. Modification of this Agreement. No amendment, modification or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the Bank and the Applicant and no amendment,
modification or waiver of any provision of the Letter of Credit, and no consent
to any departure by the Applicant therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Bank. Any such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Applicant in any case shall entitle
the Applicant to any other or further notice or demand in the same, similar or
other circumstances.

 

-10-



--------------------------------------------------------------------------------

Section 7.8. Waiver of Rights by the Bank. No course of dealing or failure or
delay on the part of the Bank in exercising any right, power or privilege
hereunder or under the Letter of Credit or this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise or the exercise of any other right or privilege. The
rights of the Bank under the Letter of Credit and the rights of the Bank under
this Agreement are cumulative and not exclusive of any rights or remedies that
the Bank would otherwise have.

Section 7.9. Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 7.10. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to conflict of law principles.

Section 7.11. Notices. All notices hereunder shall be given by United States
certified or registered mail or by telecommunication device capable of creating
written record of such notice and its receipt. Notices hereunder shall be
effective when received and shall be addressed:

 

If to the Bank, to      JPMorgan Chase Bank, N.A.      Loan and Agency Services
Group      1111 Fannin, 8th Floor      Houston, TX 77002      Facsimile No.:   
(713) 750-2228      Telephone No.:    (713) 216-0260      Attention:    Maria
Arreola With a copy to the Bank,         Standby Letter of Credit Unit:     
JPMorgan Chase Bank, N.A.      300 South Riverside Plaza      Mail Code IL1-0236
     Standby Letter of Credit Unit      Chicago, Il 60606-0236      Facsimile
No.:    (312) 954-6163      Telephone No.:    (800) 634-1969, Option 1     
Attention:    Standby Service Unit

 

-11-



--------------------------------------------------------------------------------

If to the Applicant, to      NuStar Logistics, L.P.      2330 N. Loop 1604 West
     San Antonio, TX 78248      Facsimile No.:    (210) 918-5055     
Telephone No.:    (210) 918-2966      Attention:    Senior Vice President, Chief
Financial         Officer and Treasurer If to the Trustee, to      U.S. Bank
National Association, Trustee      1349 West Peachtree, NW      Two Midtown
Plaza, Suite 1050      Atlanta, GA 30309         Facsimile No.:    (404)
365-7946      Telephone No.:    (404) 898-8828      Attention:    U.S. Bank
Corporate Trust Services         Felicia H. Powell         Assistant Vice
President

Section 7.12. Successors and Assigns. Whenever in this Agreement the Bank is
referred to, such reference shall be deemed to include the successors and
assigns of the Bank and all covenants, promises and agreements by or on behalf
of the Applicant which are contained in this Agreement shall inure to the
benefit of such successors and assigns. The rights and duties of the Applicant
hereunder, however, may not be assigned or transferred, except as specifically
provided in this Agreement or with the prior written consent of the Bank, and
all obligations of the Applicant hereunder shall continue in full force and
effect notwithstanding any assignment by the Applicant of any of its rights or
obligations under any of the Related Documents or any entering into, or consent
by the Applicant to, any supplement or amendment to any of the Related
Documents.

Section 7.13. Expenses. The Applicant shall reimburse the Bank for any and all
out of pocket expenses and charges paid or incurred by the Bank in connection
with the preparation, execution, delivery, administration and enforcement of
this Agreement and any amendment to this Agreement or the Letter of Credit,
including reasonable fees and disbursements of counsel to the Bank.

Section 7.14. Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

Section 7.15. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all taken together to constitute one
instrument. A facsimile or .pdf copy of a counterpart signature page shall serve
as the functional equivalent of a manually executed copy for all purposes.

Section 7.16. Entire Agreement. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter thereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby.

 

-12-



--------------------------------------------------------------------------------

Section 7.17 Government Regulations. The Applicant shall (a) ensure that no
person who owns a controlling interest in or otherwise controls the Applicant is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
that prohibits or limits the Bank from making any advance or extension of credit
to the Applicant or from otherwise conducting business with the Applicant and
(b) ensure that the Bond proceeds shall not be used to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto. Further, the Applicant shall comply, and cause any of
its subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws
and regulations, as amended. The Applicant agrees to provide documentary and
other evidence of the Applicant’s identity as may be requested by the Bank at
any time to enable the Bank to verify the Applicant’s identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

Section 7.18 Submission to Jurisdiction; Waiver of Jury Trial. The Applicant
hereby submits to the nonexclusive jurisdiction of any state or federal court
located in the Borough of Manhattan, City of New York, State of New York for
purposes of all legal proceedings arising out of or relating to this Agreement,
the other Related Documents or the transactions contemplated hereby or thereby.
The Applicant irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Applicant
and the Bank each hereby irrevocably waive any and all right to trial by jury in
any legal proceeding arising out of or relating to any Related Document or the
transactions contemplated thereby.

Section 7.19 Credit Agreement. Notwithstanding anything to the contrary set
forth herein, (a) in the event of a conflict between the provisions of this
Agreement and the provisions of the Credit Agreement, the provisions of the
Credit Agreement shall control, and (b) the provisions of this Agreement shall
not limit the obligations of the Applicant or the rights of the Bank, the
Administrative Agent (as defined in the Credit Agreement) or the Lenders (as
defined in the Credit Agreement) under the Credit Agreement. This Agreement
constitutes a “Loan Document” under the Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 7.20 Grant of Security Interest in Pledged Bonds. The Applicant hereby
pledges to the Bank as Credit Provider (as defined in the Indenture) and as
Administrative Agent under the Credit Agreement for the benefit of the Lenders
(as defined in the Credit Agreement), and grants to the Bank as Credit Provider
and Administrative Agent, a security interest in all of the Applicant’s right,
title and interest in and to each Bond from time to time purchased with moneys
described in Section 4.03(b) of the Indenture (including any “security
entitlement” (as defined in Article 8 of the Uniform Commercial Code as in
effect in the State of New York) or beneficial interest in such Bond), and all
proceeds of the foregoing, to secure all amounts now or in the future owing by
the Applicant to the Bank in respect of drawings under the Letter of Credit now
or hereafter honored by the Bank, and such Bonds shall constitute “Pledged
Bonds” under the Indenture. Upon (a) the remarketing of any Pledged Bonds,
(b) the receipt by the Trustee of the proceeds of such remarketing, and (c) the
delivery by the Trustee to the Bank of a Reinstatement Certificate in the form
of Annex L to the Letter of Credit with respect to such remarketing, Pledged
Bonds in an aggregate principal amount equal to the lesser of the following
shall automatically be released from the foregoing pledge and security interest:
(i) the amount shown in paragraph 3 of such Reinstatement Certificate as
representing principal being held in the Remarketing Account of the Bond Fund,
and (ii) the amount shown in paragraph 2 of such Reinstatement Certificate as
representing principal of the “Original Purchase Price” (as defined in such
Reinstatement Certificate). At such time as the Applicant reimburses the Bank
under the Reimbursement Agreement for the full amount of drawings under the
Letter of Credit honored by the Bank to purchase Pledged Bonds, together with
all accrued interest thereon payable in accordance with the Reimbursement
Agreement, the Bank, at the cost and expense of the Applicant, shall provide
such instructions to the Trustee and take such steps as may be reasonably
requested by the Applicant to cause such Pledged Bonds to be transferred to the
Applicant, whether through registration by the Trustee in the name of the
Applicant or through the Book-Entry System; provided, however, notwithstanding
any reimbursement by the Applicant to the Bank or any such transfer of such
Bonds to the Applicant, such Bonds shall at all times remain Pledged Bonds until
their release from the pledge and security interest hereunder in accordance with
the preceding sentence.

[Signature Pages Follow]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Application for Letter of
Credit and Reimbursement Agreement as of the date first set forth above.

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Muhammad Hasan

       Muhammad Hasan        Vice President



--------------------------------------------------------------------------------

NUSTAR LOGISTICS, L.P. By:   NuStar GP, Inc., its general partner   By:  

/S/ STEVEN A. BLANK

        Steven A. Blank         Senior Vice President, Chief Financial Officer  
      and Treasurer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee,
is executing this Application for Letter of Credit and
Reimbursement Agreement below, for the purpose of
acknowledging the provisions of Section 7.20 hereof:
U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:  

/s/ Felicia H. Powell

Name:  

/s/ Felicia H. Powell

Title:  

Assistant Vice President